Citation Nr: 0502519	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty with verified service from 
May 1979 to December 1991, with service in Southwest Asia 
from December 1990 to February 1991.  He had five years and 
four months of total prior active service for which dates are 
unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO), which denied the benefits sought on appeal.   

A video conference hearing was held in May 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  The appellant does not currently have PTSD.

3.  A low back disorder is not shown to be of service origin.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO denied the 
veteran's claims for entitlement to service connection for 
PTSD and for a low back disorder in rating decisions of March 
2000 and August 2002, respectively.  The veteran was sent a 
letter in August 2001 regarding his PTSD claim.  That notice 
letter notified the veteran of VA's duty to assist him in 
obtaining evidence for his claim, of what the evidence must 
show to establish service connection in general, as well as 
to establish service connection specifically for PTSD.  He 
was also notified of what records were already on file and 
what information or evidence was still needed from the 
veteran.  He was requested to notify VA of any additional 
information or evidence to be obtained, and to send evidence.  

Subsequently, in the September 2002 statement of the case 
(pertaining to the PTSD claim), the veteran was informed of 
38 C.F.R. § 3.159 and VA's duties to notify and assist, as 
explained thereunder.  In a September 2002 letter, providing 
notice with respect to an unrelated claim, the RO nonetheless 
provided notice consistent with the general VCAA 
requirements.  

Subsequently in a March 2003 statement of the case 
(pertaining to the low back claim), the RO provided notice of 
38 U.S.C. § 5106, and 38 C.F.R. § 3.159.

The statements of the case and supplemental statements of the 
case notified the veteran consistent with the requirements 
under the VCAA.

The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103; he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  He was informed 
of the information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  He has also been 
informed of what evidence was needed to substantiate these 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  VA has also obtained 
VA treatment records for the veteran's claimed disorders. 
He was afforded examination of his claimed PTSD.  Since the 
evidence currently of record does not link the claimed low 
back disorder to service and there is no reasonable 
possibility that an examination will aid in substantiating 
the veteran's claim, there is no duty to assist the veteran 
by providing him with an examination. See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (VA not obligated to 
provide a medical examination or obtain a medical opinion 
unless claimant shows some causal connection between current 
disability and service).  Thus, an additional VA examination 
is not warranted in the present case, based on the evidence 
of record.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  

To the extent that part of the notice was after the 
adjudications appealed, the timing of the notice did not 
prejudice the claim in any way because it has been 
readjudicated by the RO and the Board on the merits of the 
claims alone.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

III.  Background

The veteran's DD Form 214 record indicates that he served in 
Southwest Asia.  He was awarded medals including the 
Southwest Asia Service Medal with Bronze Service Star.  His 
military primary specialty was listed as fighting vehicle 
infantryman.  A memorandum regarding deployment dates to 
Southwest Asia and associated list indicates that the veteran 
served in Southwest Asia (SWA) as part of 1st Battalion, 16th 
Infantry Regiment, departing for SWA on December 5, 1990 and 
returning from there on February 11, 1991.

The service medical records do not reflect complaints, 
treatment or diagnoses regarding psychiatric problems.  
Regarding the back, a report of medical history in March 1985 
shows that the veteran reported that he had low back pain.  
On examination at that time, evaluation of the spine and 
other musculoskeletal system was normal.  

In April 1987, the veteran was seen for complaints of lower 
back pain and possibly pulled muscle or disk.  The veteran 
reported that it was hard to move right and left, and that 
the pain was located at the T10 area and associated with 
twisting of the trunk.  On examination the treatment provider 
made an assessment of mild muscular back pain.

There are various private medical records reflecting 
treatment from 1998 through September 2003 for different 
medical conditions and disorders.

A report of VA treatment in October 1998 contains an 
assessment of anxiety disorder, rule out PTSD.  When seen in 
November 1998, the treating physician stated that the veteran 
and his wife seemed invested in "PTSD/Gulf War Syndrome" 
but that the veteran does not seem to have this disorder.

Subsequently in November 1998, the veteran underwent VA 
neuropsychological evaluation of memory problems and 
diagnostic testing to rule out PTSD.  The report of that 
evaluation shows that the veteran reported experiencing a 
terrorist attack while stationed in Greece in 1977, and 
stressors while stationed in Saudi Arabia during the Persian 
Gulf War.  

After testing and evaluation, the examiner noted that 
findings from psychological assessment measures suggest that 
the veteran was experiencing a moderate level of distress and 
had symptoms of depression, anxiety, and unusual or 
idiosyncratic thought processes that appear to fall short of 
frank psychosis.  The examiner opined that these findings, 
along with symptoms described of nightmares, hyperarousal, 
and flashbacks, were consistent with a diagnosis of PTSD.  
The examiner noted that the veteran showed a pattern of 
reporting a high degree of particular phobic symptoms and a 
more limited level of general anxiety.  The examiner noted 
this was an atypical pattern for a patient with PTSD, 
indicating the veteran's PTSD presentation may be atypical.

A March 1999 VA report of Individual Day PTSD Screening 
opined that a reported event did not qualify as trauma by 
DSM-IV standards.  In this connection, the examiner noted 
that the veteran did not persistently relive a stressful 
event reported as occurring while serving in Greece, and that 
the veteran did not report experiencing intense fear, 
helplessness, or horror in response to the event.

An addendum report of an assessment in February 2000 to 
screen for possible PTSD shows that the veteran reported 
stressors associated with episodes during service in the 
Persian Gulf War.  The veteran indicated that these included 
"surviving...wondering if we would live from one day to the 
next."  After examination, the report contains a summary, in 
which the examiner opined that the veteran did not appear to 
be suffering from persistent reexperiencing of any 
consistently reported trauma (which is very atypical of 
PTSD).  The examiner further opined that the veteran's 
history suggested that he may have been adversely affected by 
his alcohol abuse and by head injury; and that the degree to 
which the depressive symptoms were related to substance use 
was unclear.  The report concluded with an Axis I diagnosis 
of mood disorder, not otherwise specified. 

VA medical records show that in November 2000, the veteran 
reported complaints of lower back pain which had been 
intermittent since an incident in 1976 when he was in service 
and on night maneuvers tripped on a stump and fell.  He 
reported that he had had problems since then, which were 
worse in the morning but usually decreased as he becomes more 
active.  On examination, the veteran walked without 
difficulty, and was able to get up and down out of a chair 
without difficulty.  The report contains an assessment which 
is not referable to the back.

A February 2001 VA neurosurgery treatment note shows that the 
veteran complained of a history of chronic low back pain 
since 1975.  The report contains an assessment of chronic low 
back pain; numbness of hands and fingers; and arthritis of 
spine on current report of recent films.  An addendum 
contains an assessment of probably degenerative joint 
disease.  

A February 2001 report of MRI examination contain findings of 
lumbar spine shows lumbar L5 herniated nucleus pulposus.  The 
report noted that this was not the cause of the back pain.

Private medical records show that the veteran was seen in 
April 2002 for complaints of a four-week history of chronic 
back pain.  The impression was low back pain.

The report of a February 2003 VA examination to evaluate for 
PTSD shows that the examiner reviewed the veteran's claims 
file, administered testing, and examined the veteran.  During 
that examination the veteran denied having any 
hospitalizations as an inpatient for psychiatric illness.  
The report noted that the veteran had been seen on an 
outpatient basis at a VA Medical Center and there had been 
diagnosed with dysthymia and personality disorder, NOS (not 
otherwise specified).   

During examination, the veteran reported experiences during 
the Persian Gulf War, of being under attack by Scud missiles 
on a nightly basis, from January to February 1991.  He 
recalled that a Scud missile hit a building nearby and the 
blast threw him against a wall.  At that time, a Corporal 
Larson was also thrown against the wall.  After that he had 
trouble with electrical storms, which reminded him of the 
attack.

After examination, the examination report contains an 
assessment as follows.  The examiner noted that the veteran 
was assessed for PTSD using the Mississippi Scale and the 
Clinician-administered PTSD Scale, and the veteran was tested 
with the MMPI-2 and the Millon Clinical Multiaxial Inventory.  
Results were discussed, and based on those results and 
examination of the veteran, the report concludes with Axis I 
diagnoses of (1) dysthymia and (2) alcohol abuse.  

The report contains a summary and conclusions as follows.  
The examiner noted that the veteran had been previously 
evaluated for PTSD in the PTSD Clinic, and was not found to 
fulfill diagnostic criteria necessary for a diagnosis of 
PTSD.  The examiner noted that at the present evaluation, the 
veteran invalidated personality inventories and refused to 
retake the inventories when offered.  He was minimally 
cooperative during the interview and had difficulty providing 
adequate information to establish a diagnosis of PTSD based 
on various criteria necessary for that diagnosis.  The 
veteran had a long history of alcohol abuse.  Although a 
previous evaluation suggested a history of two head injuries, 
review of the claims file showed no evidence of these.  
Although it was not clear, the examiner suspected that the 
veteran continued to have difficulties with alcohol.  The 
examiner opined that it was not clear whether the veteran's 
depression was related to alcohol use or chronic pain.

Subsequent treatment records in 2003 show assessments of 
depression and chronic back pain.  

During a May 2004 Video Conference Hearing, the veteran 
testified before the undersigned.  At that hearing, the 
veteran testified that he had an accident at Fort Lewis, 
Washington, in 1974.  With respect to his low back disorder 
claim, he testified that he was on profiles while at Fort 
Riley, Kansas, in 1988.  Regarding claimed stressors 
associated with his claimed PTSD, he testified about episodes 
occurring in December 1990 and January 1991 while he was in 
Southeast Asia during the Persian Gulf War.  He gave 
testimony of experiencing shelling and Scud missile attacks; 
of going on missions to the front line; of firing on a car 
trying to get into the compound; of a terrorist trying to 
infiltrate his post; of an attack at the "California 
Hotel"; and of having a shot at him stopped by a Bible he 
was carrying.  The veteran's fiancé also testified about the 
veteran's claimed back disorder and PTSD.

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran or his fiancé possess 
medical expertise and he does not argue otherwise.




A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2004).

The veteran is claiming entitlement to service connection for 
PTSD due to stressors experienced during service, as 
described above, while in Southwest Asia during the Persian 
Gulf War.  

Other than the veteran's assertions, however, the evidence of 
record does not show that the veteran has PTSD.  The Board 
has considered the veteran's lay statements that he has PTSD 
as a result of his service.  Lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons.  However, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  The evidence does not reflect 
that the appellant currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise.  

The record does not show medical evidence diagnosing PTSD.  
The veteran has been treated for substance abuse, and also 
for psychiatric complaints diagnosed variously to include 
depression; dysthymia; sleep disturbance; rule out mood 
disorder secondary to GMC (head injury), depressed phase; and 
rule out PTSD.  However, none of the competent medical 
records contain a diagnosis of PTSD. 

The Board notes that a November 1998 VA neuropsychological 
evaluation report noted that findings and reported symptoms 
were consistent with a diagnosis of PTSD.  The examiner 
noted, however, that the veteran's pattern of phobic symptoms 
and limited level of general anxiety was an atypical pattern 
for PTSD, indicating an atypical PTSD presentation.  That 
report does not contain a specific diagnosis or assessment of 
PTSD.

Moreover, subsequent treatment records and reports of 
evaluations to screen for possible PTSD concluded with 
psychiatric diagnoses other than PTSD.  These reports contain 
diagnoses including mood disorder; dysthymia; and alcohol 
abuse. 

Further, during the February 2003 VA examination to evaluate 
for PTSD, the examiner concluded that the veteran did not 
meet the required criteria for a diagnosis of PTSD.  The 
examination report contains diagnoses of dysthymia and 
alcohol abuse.  That examiner also suggested that the 
veteran's that the veteran's depression was related to 
alcohol use or chronic pain.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, will not be further discussed.  
Accordingly, the veteran's claim for service connection for 
PTSD must be denied.  

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently have PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection).  Therefore, based on 
the foregoing, service connection for PTSD is denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).

B.  Service Connection for Low Back Disorder

The appellant claims that he injured his back during service.  
On review of the record, the Board finds that the 
preponderance of the evidence is against a finding that there 
is a nexus between any current low back disorder and the 
appellant's service.  

The Board notes that service medical records show that in a 
medical history report of March 1985, the veteran reported a 
history of low back pain.  However, on examination at that 
time, the evaluation was normal.  The only time he was seen 
in service for complaints of lower back pain was on one 
occasion in April 1987.  At that time the assessment was mild 
muscular back pain.  For the remaining over-four years of his 
service, service medical records show no other low back 
complaints or other indications of a low back disorder during 
service.  

After service, the first indication of a low back disorder is 
in November 2000, approximately nine years after service.  At 
that time, the veteran reported complaints of lower back pain 
since 1976.  No assessment was made referable to the back at 
that time.  

The first assessment of a low back disorder is shown in VA 
treatment records of February 2001, when there is an 
assessment of chronic low back pain and arthritis of the 
spine.  This was opined to be probably degenerative joint 
disease.  An MRI report that month contains findings of 
lumbar L5 herniated nucleus pulposus.

While the veteran and his fiancé are competent to report 
about the veteran's experiencing back-related symptoms, the 
question of linking a current disability to service is a 
medical question requiring competent medical evidence.  The 
service treatment records show no complaints of back-related 
symptomatology other than one instance discussed.  Thereafter 
in service, there is no evidence that he sought treatment for 
a back condition.  After service there is no evidence of back 
complaints prior to November 2000.

Further, no opinion or other competent medical evidence has 
been submitted showing that the appellant's low back disorder 
is related to his service.  

In sum, the only evidence in support of the appellant's claim 
is his assertions of an in-service back injury and of 
continuity of symptomatology.  The statements submitted by 
the appellant and testimony by him and his fiancé, have 
limited, if any, probative value.  To the extent these 
statements and testimony recount continuity of back symptoms 
since service, none are from individuals shown to have the 
necessary medical knowledge and experience to render 
probative medical opinions.  The Board concludes that the 
evidence reflecting that the appellant did not incur a back 
condition as a result of his military service is more 
persuasive and of greater weight than the veteran's 
allegations that he did incur such a condition as a result of 
his service.

The evidence shows that service medical records do not 
indicate that the claimed condition was chronic; and post-
service evidence does not show that the claimed condition is 
shown until at least 2000 (approximately nine years after 
separation from service).  Based on the foregoing, and the 
absence of competent evidence of a nexus between the claimed 
condition and the veteran's service, the Board finds that the 
evidence warrants the conclusion that a remand for 
examination or an opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2003); see also Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).

For the above reasons, the Board finds that the appellant 
does not have a current psoriasis disability, which began 
during service.  Accordingly, based on a review of the entire 
record, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for a low back disorder is 
denied




	                        
____________________________________________
	CHRISTOPHER J. GEARIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


